Case 11-50025        Doc 69     Filed 04/22/19     Entered 04/22/19 15:45:32          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 11 B 50025
         Chionese S Feggins

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/14/2011.

         2) The plan was confirmed on 04/12/2012.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 01/17/2017.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 88.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $57,264.77.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 11-50025             Doc 69    Filed 04/22/19    Entered 04/22/19 15:45:32                 Desc         Page 2
                                                     of 4



 Receipts:

           Total paid by or on behalf of the debtor              $36,036.00
           Less amount refunded to debtor                         $2,098.24

 NET RECEIPTS:                                                                                      $33,937.76


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $3,500.00
     Court Costs                                                                 $0.00
     Trustee Expenses & Compensation                                         $1,377.26
     Other                                                                       $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $4,877.26

 Attorney fees paid and disclosed by debtor:                       $0.00


 Scheduled Creditors:
 Creditor                                         Claim         Claim            Claim        Principal      Int.
 Name                                   Class   Scheduled      Asserted         Allowed         Paid         Paid
 AAA Checkmate LLC                  Unsecured      2,450.00       1,898.75         1,898.75      1,131.24        0.00
 AFNI                               Unsecured         220.00           NA               NA            0.00       0.00
 Aspire Visa                        Unsecured         900.00           NA               NA            0.00       0.00
 Camden Apartments                  Unsecured      2,500.00            NA               NA            0.00       0.00
 Capital Asset Recovery LLC         Secured       17,000.00       6,020.96       11,510.48      11,510.48     756.44
 Carlin Vision                      Unsecured         100.00           NA               NA            0.00       0.00
 Cingular Wireless                  Unsecured         800.00           NA               NA            0.00       0.00
 City Of Chicago Dept Of Revenue    Unsecured      1,900.00       4,642.83         4,642.83      2,766.11        0.00
 Commonwealth Edison Company        Unsecured         400.00           NA               NA            0.00       0.00
 Consumer Portfolio Services        Unsecured     15,200.00     15,191.22        15,191.22            0.00       0.00
 Consumer Portfolio Services        Unsecured     14,000.00            NA               NA            0.00       0.00
 Corporate America Family CU        Unsecured      1,600.00       4,365.85         4,365.85      2,601.09        0.00
 Drive Financial Services           Unsecured     10,000.00            NA               NA            0.00       0.00
 Emergency Healthcare Physicians    Unsecured         100.00           NA               NA            0.00       0.00
 Financial Corporation Of America   Unsecured          80.00           NA               NA            0.00       0.00
 Gary A Smiley, Attorney            Unsecured      2,600.00       4,291.22         4,291.22      2,556.62        0.00
 Gwinnett County Dept Of Water      Unsecured          60.00           NA               NA            0.00       0.00
 Illinois Bell Telephone Company    Unsecured         130.00        196.87           196.87        117.29        0.00
 Jackson Electric                   Unsecured          16.00           NA               NA            0.00       0.00
 Jefferson Capital Systems LLC      Unsecured         200.00        148.34           148.34          88.38       0.00
 Kahuna Payment Solutions           Secured        2,100.00       2,100.00         2,100.00      2,100.00     109.90
 Kane County                        Unsecured         100.00           NA               NA            0.00       0.00
 Nicor Gas                          Unsecured      2,800.00       2,872.23         2,872.23      1,711.22        0.00
 Northwestern Medical Faculty       Unsecured         250.00           NA               NA            0.00       0.00
 Peak 5                             Unsecured      1,100.00            NA               NA            0.00       0.00
 Peoples Energy Corp                Unsecured      2,300.00       2,797.76         2,797.76      1,666.85        0.00
 Peoples Energy Corp                Unsecured         550.00           NA               NA            0.00       0.00
 Reagan Medical Center              Unsecured         150.00           NA               NA            0.00       0.00
 Rush University Medical Group      Unsecured          50.00           NA               NA            0.00       0.00
 Senex Services Corp                Unsecured         100.00           NA               NA            0.00       0.00
 South Gwinnett Radiology PC        Unsecured          55.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 11-50025               Doc 69   Filed 04/22/19    Entered 04/22/19 15:45:32                Desc        Page 3
                                                      of 4



 Scheduled Creditors:
 Creditor                                          Claim         Claim         Claim        Principal        Int.
 Name                                   Class    Scheduled      Asserted      Allowed         Paid           Paid
 State Collection Service            Unsecured         100.00           NA           NA             0.00         0.00
 Village of Lansing                  Unsecured         250.00           NA           NA             0.00         0.00
 Workforce Financial Inc             Unsecured      1,400.00       3,562.38     3,562.38       1,944.88          0.00


 Summary of Disbursements to Creditors:
                                                                  Claim           Principal                Interest
                                                                Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00              $0.00                    $0.00
       Mortgage Arrearage                                        $0.00              $0.00                    $0.00
       Debt Secured by Vehicle                                   $0.00              $0.00                    $0.00
       All Other Secured                                    $13,610.48         $13,610.48                  $866.34
 TOTAL SECURED:                                             $13,610.48         $13,610.48                  $866.34

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00                 $0.00                $0.00
        Domestic Support Ongoing                                  $0.00                 $0.00                $0.00
        All Other Priority                                        $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                                  $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                $39,967.45         $14,583.68                    $0.00


 Disbursements:

           Expenses of Administration                             $4,877.26
           Disbursements to Creditors                            $29,060.50

 TOTAL DISBURSEMENTS :                                                                            $33,937.76




UST Form 101-13-FR-S (9/1/2009)
Case 11-50025        Doc 69      Filed 04/22/19     Entered 04/22/19 15:45:32            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
